      3:19-cv-03376-JMC         Date Filed 08/07/20     Entry Number 31       Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Bishop Ruben DeWayne,                  )
                                       )               Civil Action No.: 3:19-cv-03376-JMC
               Plaintiff,              )
                                       )                    ORDER AND OPINION
      v.                               )
                                       )
J.P. Morgan Mortgage Acquisition Corp. )
and Mortgage Electronic Registration   )
Systems, Inc.,                         )
                                       )
               Defendants.             )
___________________________________ )

       Plaintiff Bishop Ruben DeWayne (“Plaintiff”) filed this pro se action against Defendants

J.P. Morgan Mortgage Acquisition Corp. and Mortgage Electronic Registration Systems, Inc.

(collectively “Defendants”), seeking to prevent a foreclosure action. (See ECF No. 1.) On June

2, 2020, the court entered an Order and Opinion (“June Order”) dismissing Plaintiff’s Complaint

with prejudice. (ECF No. 25.)

       This matter is before the court on Plaintiff’s Motion for Reconsideration of the June Order

pursuant to Federal Rule of Civil Procedure 59(e). (ECF No. 28.) For the reasons set forth below,

the court DENIES Plaintiff’s Motion for Reconsideration (ECF No. 28).

                I.    RELEVANT BACKGROUND TO PENDING MOTION

       Plaintiff filed his initial Complaint in the Massachusetts Land Court, Suffolk County on

November 1, 2019, asserting that he was facing foreclosure on December 9, 2019 and moving for

a temporary restraining order against Defendants. (ECF No. 1 at 5.) On November 15, 2019,

Defendants removed the case to the United States District Court for the District of Massachusetts.

(DeWayne v. JP Morgan Mortgage Acquisition Corporation, C/A No. 1:19-cv-12360-RGS (D.

Mass.), ECF No. 1.) Plaintiff filed a Motion to Change Venue on December 2, 2019 which was


                                                1
      3:19-cv-03376-JMC          Date Filed 08/07/20      Entry Number 31         Page 2 of 4




denied. (Id., ECF No. 6, 11.) Plaintiff then filed suit in this court, seeking a temporary restraining

order and a change of venue. (ECF No. 1 at 5.)

       On December 6, 2019, the Magistrate Judge issued an Order and Report and

Recommendation recommending that Plaintiff’s Motion for a Temporary Restraining Order (ECF

No. 4) be denied because he failed to show a likelihood of success on the merits. (ECF No. 9.)

The Magistrate Judge issued another Report and Recommendation on January 3, 2020

recommending that Plaintiff’s case be summarily dismissed because it is duplicative of an action

already pending in the District of Massachusetts. (ECF No. 17.) On June 2, 2020, this court

accepted the Magistrate Judge’s Report and Recommendation and dismissed the case with

prejudice. (ECF No. 25.) Plaintiff then filed the instant Motion for Reconsideration on June 24,

2020. (ECF No. 28.)

                                    II.   LEGAL STANDARD

     Rule 59(e) allows a party to seek an alteration or amendment of a previous order of the court.

Under the rule, a court may “alter or amend the judgment if the movant shows either (1) an

intervening change in the controlling law, (2) new evidence that was not available at trial, or (3)

that there has been a clear error of law or a manifest injustice.” Robinson v. Wix Filtration Corp.,

599 F.3d 403, 407 (4th Cir. 2010). It is the moving party’s burden to establish one of these three

grounds in order to obtain relief under Rule 59(e). Loren Data Corp. v. GXS, Inc., 501 F. App’x

275, 285 (4th Cir. 2012). The decision whether to reconsider an order under Rule 59(e) is within

the discretion of the district court. See Boryan v. United States, 884 F.2d 767, 771 (4th Cir. 1989).

A motion to reconsider “may not be used to relitigate old matters, or to raise arguments or present

evidence that could have been raised prior to the entry of judgment.” Exxon Shipping Co. v. Baker,

554 U.S. 471, 485 n.5 (2008). To preserve finality and conserve judicial resources, Rule 59(e)



                                                  2
      3:19-cv-03376-JMC           Date Filed 08/07/20        Entry Number 31      Page 3 of 4




motions should be granted sparingly. Rouse v. Nielsen, 851 F. Supp. 717, 734 (D.S.C. 1994).

                                          III.    ANALYSIS

        In his Motion for Reconsideration, Plaintiff challenges the court’s neutrality and alleges

judicial misconduct. (ECF No. 28 at 2-5.) He also argues that the Magistrate Judge and this court

failed to review the facts of the case and erred in construing the case as an action to prevent

foreclosure rather than an action to “try title.” (Id. at 2 ¶ 2, 3 ¶ 4, 4 ¶ 6.)

        The court dismissed Plaintiff’s case because it is duplicative of an action already pending

in another court. (ECF No. 25 at 3.) However, Plaintiff’s Motion for Reconsideration does not

respond to the Magistrate Judge’s determination that the action should be dismissed as a duplicate

claim or provide substantive support for his assertions of misconduct. Plaintiff’s Motion for

Reconsideration does not cite to relevant additional authorities, introduce new facts, or provide

any other evidence to support his claim that the court mistakenly dismissed his Complaint. (See

ECF No. 28.) It contains nothing more than conclusory allegations of unfairness. (See, e.g., id. at

2 ¶ 3) (“For the Court to accept the Magistrate’s recommendation to dismiss with prejudice

demonstrates the Plaintiff have [sic] NO right, NO opportunity and NO access to the U.S. Court

for redress of grievances.”).

        A party’s mere displeasure with a court’s ruling does not warrant a motion for

reconsideration.    See Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir. 1993) (“mere

disagreement does not support a Rule 59(e) motion”). Since Plaintiff has not provided substantive

support for his Motion for Reconsideration, the court’s conclusion remains unchanged.

Accordingly, the court denies Plaintiff’s Motion for Reconsideration.

                                        IV.      CONCLUSION

        For the reasons set forth above, the court hereby DENIES Plaintiff’s Motion for



                                                    3
     3:19-cv-03376-JMC          Date Filed 08/07/20    Entry Number 31        Page 4 of 4




Reconsideration (ECF No. 28).

      IT IS SO ORDERED.




                                                      United States District Judge

August 7, 2020
Columbia, South Carolina




                                              4
